Exhibit 10.6

EXECUTION VERSION

CONSENT, REAFFIRMATION AND FIRST AMENDMENT

TO INTERCREDITOR AGREEMENT

THIS CONSENT, REAFFIRMATION AND FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this
“Reaffirmation and Amendment”) is entered into as of August 19, 2008 by and
among FIFTH THIRD BANK, a Michigan banking corporation (“Fifth Third”), in its
capacity as collateral agent (in such capacity, together with its successors and
assigns from time to time, the “First Lien Collateral Agent”) for itself and all
other “First Lien Claimholders” under and as defined in the Intercreditor
Agreement referred to below, THE BANK OF NEW YORK MELLON (f/k/a The Bank of New
York) (“BNY”), in its capacity as collateral agent (in such capacity, together
with its successors and assigns from time to time, the “Second Lien Collateral
Agent”) for itself and all other “Second Lien Claimholders” under and as defined
in the Intercreditor Agreement referred to below, X-RITE, INCORPORATED, a
Michigan corporation (the “Company”), and the undersigned subsidiaries of the
Company (together with certain other Subsidiaries of the Company that become
parties to the Intercreditor Agreement from time to time, the “Guarantor
Subsidiaries”, and the Guarantor Subsidiaries, together with the Company,
sometimes hereinafter referred to collectively as the “Grantors” and
individually as a “Grantor”).

R E C I T A L S

A. The Grantors, the First Lien Collateral Agent, Fifth Third, as administrative
agent (the “First Lien Administrative Agent”), and the First Lien Lenders are
parties to a certain First Lien Credit and Guaranty Agreement dated as of
October 24, 2007, as amended pursuant to that certain Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to First Lien Credit Agreement of even date
herewith (the “First Lien Amendment Agreement”; such First Lien Credit and
Guaranty Agreement, as amended pursuant to the First Lien Amendment Agreement,
and as the same may be further amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time in accordance
with the Intercreditor Agreement, the “First Lien Credit Agreement”).

B. The Grantors, the Second Lien Collateral Agent, BNY, as administrative agent
(the “Second Lien Administrative Agent”), and the Second Lien Lenders are
parties to a certain Second Lien Credit and Guaranty Agreement dated as of
October 24, 2007, as amended pursuant to that certain Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to Second Lien Credit Agreement of even date
herewith (the “Second Lien Amendment Agreement”; such Second Lien Credit and
Guaranty Agreement, as amended pursuant to the Second Lien Amendment Agreement,
and as the same may be further amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time in accordance
with the Intercreditor Agreement, the “Second Lien Credit Agreement”).

C. The Grantors, the First Lien Collateral Agent and the Second Lien Collateral
Agent are parties to that certain Intercreditor Agreement dated as of
October 24, 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including, without limitation, pursuant to
this Reaffirmation and Amendment, the “Intercreditor Agreement”).



--------------------------------------------------------------------------------

D. Concurrently herewith (i) the Grantors, the First Lien Collateral Agent, the
First Lien Administrative Agent and the First Lien Lenders are entering into the
First Lien Amendment Agreement, and (ii) the Grantors, the Second Lien
Collateral Agent, the Second Lien Administrative Agent and the Second Lien
Lenders are entering into the Second Lien Amendment Agreement.

NOW, THEREFORE, in order to induce (i) the First Lien Collateral Agent and the
First Lien Lenders to enter into and deliver the First Lien Amendment Agreement
and to perform their respective obligations thereunder, and (ii) the Second Lien
Collateral Agent and the Second Lien Lenders to enter into and deliver the
Second Lien Amendment Agreement, and to perform their respective obligations
thereunder, and in each case for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

1. Definitions. Except as otherwise defined herein, all capitalized terms used
but not elsewhere defined herein, including in the Recitals hereto, shall have
the respective meanings ascribed to such terms in the Intercreditor Agreement.

2. Consents and Reaffirmations.

2.1 Consent and Reaffirmation by First Lien Collateral Agent. The First Lien
Collateral Agent, for and on behalf of each of the First Lien Claimholders,
hereby (a) acknowledges that it has received a copy of the Second Lien Amendment
Agreement and hereby consents to the execution and delivery thereof, and
performance of its obligations thereunder by, each of the parties thereto; and
(b) acknowledges and agrees that, except as otherwise expressly set forth
herein, such execution, delivery and performance shall not affect, diminish,
waive, modify or otherwise impair in any way whatsoever any rights or remedies
of the Second Lien Collateral Agent or any of the other Second Lien Claimholders
under or pursuant to the Intercreditor Agreement or any obligations or
liabilities of the First Lien Collateral Agent and the other First Lien
Claimholders under or pursuant to the Intercreditor Agreement, all of which
obligations and liabilities are hereby ratified, confirmed and reaffirmed in all
respects.

2.2 Consent and Reaffirmation by Second Lien Collateral Agent. The Second Lien
Collateral Agent, for and on behalf of each of the Second Lien Claimholders,
hereby (a) acknowledges that it has received a copy of the First Lien Amendment
Agreement and hereby consents to the execution and delivery thereof, and
performance of its obligations thereunder by, each of the parties thereto; and
(b) acknowledges and agrees that, except as otherwise expressly set forth
herein, such execution, delivery and performance shall not affect, diminish,
waive, modify or otherwise impair in any way whatsoever any rights or remedies
of the First Lien Collateral Agent or any of the other First Lien Claimholders
under or pursuant to the Intercreditor Agreement or any obligations or
liabilities of the Second Lien Collateral Agent and the other Second Lien
Claimholders under or pursuant to the Intercreditor Agreement, including the
continued agreement of lien subordination to the extent set forth therein, all
of which obligations and liabilities are hereby ratified, confirmed and
reaffirmed in all respects.

 

2



--------------------------------------------------------------------------------

2.3 Reaffirmation by Grantors.

(a) Each of the Grantors hereby acknowledges and agrees that neither the
execution and delivery by the First Lien Collateral Agent or any other First
Lien Claimholder of, nor performance by the First Lien Collateral Agent or any
other First Lien Claimholder of any of such Person’s obligations under, the
First Lien Amendment Agreement, shall affect, diminish, waive, modify or
otherwise impair in any way whatsoever any rights or remedies of the First Lien
Collateral Agent or any of the other First Lien Claimholders under or pursuant
to the Intercreditor Agreement, or any obligations or liabilities of such
Grantor under or pursuant to the Intercreditor Agreement, all of which
obligations and liabilities are hereby ratified, confirmed and reaffirmed in all
respects.

(b) Each of the Grantors hereby acknowledges and agrees that neither the
execution and delivery by the Second Lien Collateral Agent or any other Second
Lien Claimholder of, nor performance by the Second Lien Collateral Agent or any
other Second Lien Claimholder of any of such Person’s obligations under, the
Second Lien Amendment Agreement, shall affect, diminish, waive, modify or
otherwise impair in any way whatsoever any rights or remedies of the Second Lien
Collateral Agent or any of the other Second Lien Claimholders under or pursuant
to the Intercreditor Agreement, or any obligations or liabilities of such
Grantor under or pursuant to the Intercreditor Agreement, all of which
obligations and liabilities are hereby ratified, confirmed and reaffirmed in all
respects.

3. Amendments to Intercreditor Agreement. In accordance with Section 8.3 of the
Intercreditor Agreement, the First Lien Collateral Agent and the Second Lien
Collateral Agent have agreed to amend the Intercreditor Agreement as follows
(each of such amendments to become effective as of the Amendment Effective
Date):

(a) Section 1.1 of the Intercreditor Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Amendment Agreements” means, collectively, the First Lien Amendment Agreement
and the Second Lien Amendment Agreement.

“Amendment Effective Date” means the “First Amendment Effective Date” under and
as defined in each of the Amendment Agreements.

“First Lien Amendment Agreement” means that certain Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to First Lien Credit and Guaranty Agreement
dated as of August 19, 2008 and effective as of the Forbearance Effective Date
(as defined therein) by and among the Company, the Guarantor Subsidiaries, Fifth
Third, as administrative agent, the First Lien Collateral Agent and the First
Lien Lenders party thereto from time to time.

“Second Lien Amendment Agreement” means that certain Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to Second Lien Credit and Guaranty Agreement
dated as of August 19, 2008 and effective as of the Forbearance Effective Date
(as defined therein) by and among the Company, the Guarantor Subsidiaries, BNY,
as administrative agent, the Second Lien Collateral Agent and the Second Lien
Lenders party thereto from time to time.

 

3



--------------------------------------------------------------------------------

(b) Section 1.1 of the Intercreditor Agreement is hereby amended by deleting the
existing definition of “Cap Amount” in its entirety and replacing it with the
following:

“Cap Amount” means, as of any date of determination, (a) $341,000,000 minus
(b) the sum of (i) the amount of the Required Equity Issuance Mandatory
Prepayment (as defined in the Amendment Agreements, as in effect on the
Amendment Effective Date) in respect of principal and (ii) all other principal
payments (other than in connection with a Refinancing) of term loans
constituting First Lien Obligations (including voluntary and mandatory
prepayments) and permanent reductions of revolving loan commitments under the
First Lien Loan Documents after the date hereof accompanied by principal
payments of revolving loans (other than in connection with a Refinancing).

(c) Section 5.3 of the Intercreditor Agreement is hereby amended by deleting the
existing clause 5.3(a)(2) in its entirety and replacing it with the following:

“(2) increase the “Applicable Margin” or similar component of the interest rate
by more than 2.0% per annum (excluding increases (A) resulting from application
of the pricing grid set forth in the First Lien Credit Agreement as in effect on
the Amendment Effective Date, (B) resulting from the accrual of interest at the
default rate or (C) resulting from any amendment to the definition of
“Applicable Margin” or the definition of “Adjusted Eurodollar Rate,” in each
case pursuant to the First Lien Amendment Agreement as in effect on the
Amendment Effective Date);”.

(d) Section 5.3 of the Intercreditor Agreement is hereby amended by deleting the
existing clause 5.3(b)(2) in its entirety and replacing it with the following:

“(2) increase the “Applicable Margin” or similar component of the interest rate
or yield provisions applicable to the Second Lien Obligations by more than
2.0% per annum (excluding increases (A) resulting from the accrual of interest
at the default rate or (B) resulting from any amendment to the definition of
“Applicable Margin” pursuant to the Second Lien Amendment Agreement as in effect
on the Amendment Effective Date);”.

4. Miscellaneous.

4.1 This Reaffirmation and Amendment (a) shall inure to the benefit of the First
Lien Collateral Agent and each of the other First Lien Claimholders, the Second
Lien Collateral Agent and each of the other Second Lien Claimholders, and their
respective successors and assigns, and (b) shall be binding upon the First Lien
Collateral Agent and each of the other First Lien Claimholders, the Second Lien
Collateral Agent and each of the other Second Lien Claimholders, each of the
Grantors, and their respective successors and assigns.

4.2 Except as expressly set forth herein, no other amendments, consents, changes
or modifications to the Intercreditor Agreement are intended or implied, and in
all other respects the Intercreditor Agreement is hereby specifically ratified
and confirmed by all parties hereto as of the First Amendment Effective Date. To
the extent of a conflict between the terms of this Reaffirmation and Amendment
and the Intercreditor Agreement, the terms of this

 

4



--------------------------------------------------------------------------------

Amendment shall control. On and after the First Amendment Effective Date, each
reference in the Intercreditor Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference in the First Lien
Loan Documents and the Second Lien Loan Documents to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
amended hereby, and this Reaffirmation and Amendment and the Intercreditor
Agreement shall be read together and construed as a single instrument.

4.3 The execution, delivery and performance of this Reaffirmation and Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any First
Lien Claimholder or Second Lien Claimholder under, the Intercreditor Agreement.

4.4 The First Lien Collateral Agent at any time and from time to time after the
execution and delivery by such Person of this Reaffirmation and Amendment, upon
the request of the Second Lien Collateral Agent and at the expense of the
Company, promptly shall execute and deliver such further documents and do such
further acts and things as the Second Lien Collateral Agent reasonably may
request in order to effect fully the purposes of this Reaffirmation and
Amendment. The Second Lien Collateral Agent at any time and from time to time
after the execution and delivery by such Person of this Reaffirmation and
Amendment, upon the request of the First Lien Collateral Agent and at the
expense of the Company, promptly shall execute and deliver such further
documents and do such further acts and things as the First Lien Collateral Agent
reasonably may request in order to effect fully the purposes of this
Reaffirmation and Amendment.

4.5 In case any provision in or obligation hereunder shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

4.6 Section headings in this Reaffirmation and Amendment are included herein for
convenience of reference only and shall not constitute a part of this
Reaffirmation and Amendment for any other purpose or be given any substantive
effect

4.7 This Reaffirmation and Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Sections 8.7 and 8.10 of the Intercreditor
Agreement are hereby incorporated by reference herein.

Remainder of Page Intentionally Left Blank

- Signature Pages Follow -

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the First Lien Collateral Agent, the Second Lien Collateral
Agent and each of the Credit Parties have caused this Reaffirmation and
Amendment to be executed as of the date first above written.

 

FIRST LIEN COLLATERAL AGENT: FIFTH THIRD BANK, a Michigan banking corporation,
as Collateral Agent By:   /s/ Scott DeMeester Name:   Scott DeMeester Title:  
Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the First Lien Collateral Agent, the Second Lien Collateral
Agent and each of the Credit Parties have caused this Reaffirmation and
Amendment to be executed as of the date first above written.

 

SECOND LIEN COLLATERAL AGENT: THE BANK OF NEW YORK MELLON (f/k/a The Bank of New
York), as Collateral Agent By:   /s/ Robert D. Hingston Name:   Robert D.
Hingston Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the First Lien Collateral Agent, the Second Lien Collateral
Agent and each of the Credit Parties have caused this Reaffirmation and
Amendment to be executed as of the date first above written.

 

COMPANY: X-RITE, INCORPORATED, a Michigan corporation By:   /s/ Thomas J.
Vacchiano, Jr. Name:   Thomas J. Vacchiano, Jr. Title:   Chief Executive Officer

 

SUBSIDIARY GUARANTORS: OTP, INCORPORATED, a Michigan corporation MONACO
ACQUISITION COMPANY, a Michigan corporation X-RITE GLOBAL, INCORPORATED, a
Michigan corporation X-RITE HOLDINGS, INC., a Michigan corporation X-RITE MA,
INCORPORATED, a Michigan corporation HOLOVISION ACQUISITION COMPANY, a Michigan
corporation XR VENTURES, LLC, a Michigan limited liability company
GRETAGMACBETH, LLC, a Delaware limited liability company PANTONE, INC., a
Delaware corporation PANTONE ASIA, INC., a Delaware corporation PANTONE GERMANY,
INC., a Delaware corporation PANTONE INDIA, INC., a Delaware corporation PANTONE
JAPAN, INC., a Delaware corporation PANTONE U.K., INC., a Delaware corporation
By:   /s/ Thomas J. Vacchiano, Jr. Name:   Thomas J. Vacchiano, Jr. Title:  
President